 Case 19-20319     Doc 24     Filed 08/13/19 Entered 08/13/19 11:18:54   Desc Main
                               Document     Page 1 of 13



                                        In the
        United States Bankruptcy Court
                       For the Northern District of Illinois


                                            CASE NO. 19-BK-20319
      IN RE:                                EASTERN DIVISION
                                            CHAPTER 13
               SHUNTAVIA D. WIGFALL,
                                            HON. CAROL A. DOYLE
                    DEBTOR.
                                            HEARING DATE: OCTOBER 8, 2019
                                            HEARING TIME: 10:15 A.M.




         RESPONSE TO DEBTOR ’ S M OTION TO
                   A VOID L IEN


Mark Flessner
Corporation Counsel

David Paul Holtkamp (IL 6298815)
Assistant Corporation Counsel Supervisor
Charles A. King (IL 6216362)
CITY OF CHICAGO
  DEPARTMENT OF LAW
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 744-6967 / (312) 742-0019
Email: David.Holtkamp2@cityofchicago.org
        Chuck.King@cityofchicago.org
 Case 19-20319      Doc 24    Filed 08/13/19 Entered 08/13/19 11:18:54        Desc Main
                               Document     Page 2 of 13



                                 INTRODUCTION


   Under the City’s municipal code, “[a]ny vehicle impounded by the City or its de-

signee shall be subject to a possessory lien in favor of the City in the amount re-

quired to obtain release of the vehicle.” See Municipal Code of Chicago (“M.C.C.”)

§§ 9-92-080(f); 2-14-132(l). As the express terms of the ordinance provide, the pos-

sessory lien is obtained by merely impounding a vehicle, no matter what prompted

the impoundment. It is not obtained by any judicial or quasi-judicial process or pro-

ceeding; it is solely the result of the City fulfilling one statutory condition.

   But the Debtor asserts that when the City fulfilled that sole statutory condition

of impounding her vehicle, the possessory lien that arose was a judicial lien. Under

her theory, the City’s possessory lien must be a judicial lien because the City only

impounded her vehicle after she accumulated enough adjudicated tickets, which are

judgments. But this confuses the difference between a statutory lien obtained when

a creditor is prompted by several judgments to fulfill the statutory condition to ob-

tain a lien, with a judicial lien obtained through the judicial proceeding itself. Judi-

cial liens are liens “obtained by” judicial or quasi-judicial proceedings. See 11 U.S.C.

101(36). The City’s lien was not obtained by the proceedings that adjudicated the

tickets, nor was its lien even limited to securing the debts of the adjudicated tickets

that may have prompted the impoundment.

   Ultimately, there are a great number of things that may prompt the City to im-

pound a vehicle but the ordinance is quite clear that no matter what prompted the

impoundment, the City’s lien is created when the impoundment occurs. While this

statutory lien may help to secure the payment adjudicated tickets (as well as other

debts secured by the lien), that does not mean that the lien is “obtained by” judicial

process or proceeding. The lien is statutory. The motion should be denied.




                                             1
      Case 19-20319   Doc 24    Filed 08/13/19 Entered 08/13/19 11:18:54       Desc Main
                                 Document     Page 3 of 13



                                    D ISCUSSION


1. Short Facts and Procedural History.

       The Debtor’s vehicle (plate no. AP99288) was impounded by the City of Chicago

  on July 13, 2019. The Debtor filed the instant Chapter 13 case 6 days later on July

  19. Although the City released the vehicle under the recent decision In re Fulton,

  926 F.3d 916 (7th Cir. 2019), the Debtor filed a motion for turnover of the vehicle.

  See Dkt. No. 9. This court denied that motion. See Dkt. No. 18. At the same time the

  Debtor filed the motion for turnover, she also filed a motion to avoid the City’s pos-

  sessory lien in the Debtor’s vehicle obtained by impoundment, as a judicial lien un-

  der 11 U.S.C. § 522(f). See Dkt. No. 10. The Debtor’s plan also provides that the

  City’s lien shall be avoided as a judicial lien.1 See Dkt. No. 2. The City’s lien is stat-

  utory and not judicial, and therefore cannot be avoided.

2. The Difference between Judicial and Statutory Liens.

       The Bankruptcy Code defines three types of liens: judicial liens, statutory liens,

  and consensual liens, i.e., security interests. See 11 U.S.C. §§ 101(36); 101(53);

  101(51); see also, Graffen v. City of Philadelphia, 984 F.2d 91, 96 (3d Cir. 1992).
  “Those three categories [of liens] are mutually exclusive and are exhaustive except

  for certain common law liens.” H.R. Rep. 95-595, 95th Cong., 1st Sess. 312 (1977),

  reprinted in 1978 U.S.C.C.A.N. 5963, 6269. No matter the type of lien, however, its

  purpose is to help secure payment of a debt.

       The most common type of lien is the consensual lien, or as the Bankruptcy Code

  calls it, a security interest. See 11 U.S.C. § 101(51) (a “lien created by an agree-

  ment.”). When the parties have not contracted for a lien, the law may also allow a


  1For the reasons provided in this Response the Debtor cannot avoid the City’s stat-
  utory lien and therefore the City objects to confirmation of the Debtor’s plan.

                                              2
  Case 19-20319     Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54      Desc Main
                              Document     Page 4 of 13



creditor to obtain a lien on the debtor’s property without his consent. These involun-

tary liens are imposed to aid in securing payment when the debtor has not voluntar-

ily paid the underlying debt. The purpose of all involuntary liens may be the same;

however, they are distinguished by how they are obtained or created. See In re Ro-

sol, 114 B.R. 560, 564 (Bankr. N.D. Ill. 1989) (Wedoff, J.) (“The Code distinguishes

[leins] by the manner in which each lien is obtained or created.”). Judicial liens are,

as their name suggests, liens obtained by some judicial or quasi-judicial process or

proceeding. See In re Schick, 418 F.3d 321, 328 (3d Cir. 2005); In re Rosol, 114 B.R.

at 565 (“Judicial liens also consist of liens which are ‘dependent on a statute’ as long

as the lien ‘arises from’ the judicial process.”). Generally, this means the creditor

must initiate a judicial proceeding to obtain an order imposing a lien on property, or

obtain a judgment that will constitute a lien through some ministerial act such as

registering or recording the judgment. Statutory liens are very similar in their pur-

pose, but they arise out of statutes enacted to provide the creditor with a short-cut

to obtain an involuntary lien without the expense and time required to obtain a ju-

dicial lien. See In re Schick, 418 F.3d at 328. All the creditor has to do is complete

the specified act, and the lien pops into existence.

   Here, no one asserts that the City’s possessory lien was created by agreement,

and therefore the dispute is whether the City’s lien is a judicial lien or a statutory

lien.

2.1.    Judicial liens.

   A judicial lien is defined as a lien “obtained by judgment, levy, sequestration, or

other legal or equitable process or proceeding.” 11 U.S.C. § 101(36). The Code uses

the phrase “or other” after “judgement, levy, [and] sequestration” and therefore the

most “natural reading of the definition is that ‘judgment,’ ‘levy,’ and ‘sequestration’

are enumerated examples of types of ‘legal or equitable process or proceeding[s]’”
that could give rise to a judicial lien. In re Schick, 418 F.3d 321, 327–28 (3d Cir.

                                           3
    Case 19-20319    Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54      Desc Main
                               Document     Page 5 of 13



2005). Additionally, phrase “legal or equitable process or proceeding” inherently re-

lates to judicial or quasi-judicial proceedings, even if ex parte. See Graffen, 984 F.2d

at 96; see also In re Rosol, 114 B.R. at 565. This all only makes sense, given that

these liens are actually called “judicial liens,” and therefore are only those liens “ob-

tained by” “some type of judicial [or quasi-judicial] process or proceeding.” In re

Schick, 418 F.3d at 324.

     This interpretation that judicial liens are only those liens “obtained by” judicial

or quasi-judicial proceedings is supported by the statutory history of the definition.

It finds its origins in the Bankruptcy Act of 1898, as originally enacted, which pro-

vided that a “lien created by or obtained in or pursuant to any suit or proceeding in

law or equity” could be dissolved. See Bankruptcy Act of 1898, § 67c, 55th Cong. 2d

Sess., 30 Stat. 544, 564 (1898) (emphasis added). The text clearly confined its ap-

plicability to liens created by judicial (and possibly quasi-judicial) proceedings, i.e.,

court cases. At the time this would have included prejudgment writs of attachment,

writs of execution, and like writs that were issued by courts which created liens. See

id. at § 67c (“including an attachment upon mesne process…”). The section also ap-

plied to liens created in equity when a creditor filed a creditor’s bill, which was an

equitable suit to recover from property of the debtor.2 See Metcalf Bros. & Co. v.

Barker, 187 U.S. 165, 174 (1902).

     The 1898 Act also provided that “all levies, judgments, attachments, or other

liens obtained through legal proceedings” could be voided.3 See Bankruptcy Act of

1898, § 67f, 55th Cong. 2d Sess., 30 Stat. 544, 565 (1898). This section was similar-

ly confined to liens obtained through judicial (and possibly quasi-judicial) proceed-


2 A creditor’s bill is an “equitable suit in which a judgment creditor seeks to reach
property that cannot be reached by the process available to enforce a judgment.”
Creditor’s Bill, Black’s Law Dictionary (11th ed. 2019).
3 These statutes also provided that they only applied to liens obtained in the 4

months immediately preceding the case, or to liens arising from suits instituted in
the 4 months immediately preceding the bankruptcy, respectively.

                                            4
    Case 19-20319    Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54        Desc Main
                               Document     Page 6 of 13



ings.4 This included levies, judgments, and attachments, issued by courts that con-

stituted liens themselves, or merely required some type of filing or service to turn

the judgment or order itself into a lien. See Metcalf Bros. & Co., 187 U.S. at 174

(judgment in this section is “plainly confined to judgments creating liens.”).

     In 1938 Congress passed the Chandler Act that merged § 67c and § 67f into a

single section—§ 67a(1). See Chandler Act, 75th Cong. 3d Sess., 52 Stat. 840, 875

(1938). That section was nearly identical in operation to the definition of judicial

lien found in the Bankruptcy Code today. It provided that “Every lien against prop-

erty of a person obtained by attachment, judgment, levy, or other legal or equitable

process or proceeding…shall be deemed null and void[.]”5 Id. Therefore, this section

defined judicial liens as liens “obtained by” “legal or equitable process or proceed-

ing,” and continued to provide most of the same examples of judicial or quasi-

judicial process or proceedings that could create avoidable judicial liens.

     This statutory history and the Code’s plain text bring the definition of a judicial

lien into focus. To qualify as a judicial lien, the lien must be obtained by order or

judgment issued by a judicial or quasi-judicial body (1) that imposes a lien by its

own terms, (2) that constitutes a lien after some ministerial act is taken (such as

recording the judgment or delivering it to the Sheriff), or (3) that constitutes a lien

after initiating some type of supplementary court proceedings. But in all cases, the

lien must be obtained by order or judgment from a judicial or quasi-judicial body,

and it is that judgment or order itself that constitutes the lien on the debtor’s prop-

erty.

     Illinois law provides some common examples. In Illinois a judgment creditor may

record a certified copy of the judgment and transcript with recorder of deeds to

4 A legal proceeding is “[a]ny proceeding authorized by law and instituted in a court
or tribunal to acquire a right or to enforce a remedy.” Legal Proceeding, Black’s Law
Dictionary (11th ed. 2019).
5 Again, only judicial liens obtained within the 4 month period immediately preced-

ing the bankruptcy filing were avoidable. Id.

                                            5
    Case 19-20319    Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54        Desc Main
                               Document     Page 7 of 13



cause the judgment to be a lien over all real property of the debtor within the coun-

ty. See 735 ILCS 5/12-101 (“a judgment is a lien on the real estate” when properly

recorded). Or a judgment creditor may deliver a copy of the judgment to the Sheriff

for levy to cause the judgment to be a lien on the debtor’s personal property. See 735

ILCS 5/12-111 (judgment shall bind personal property when delivered to the Sher-

iff). Or a judgment creditor could initiate supplementary proceedings by filing and

serving a citation to discover assets, thereby causing the judgment to be a lien on

the debtor’s personal property. See 735 ILCS 5/2-1402(m) (“judgment becomes a

lien” when the citation is served).

     Judicial liens are essentially what their name suggests. They require a judicial

or quasi-judicial order or judgment and that order or judgment itself must be or be-

come the lien in question.

2.2.    Statutory liens.

     The second type of involuntary lien is a statutory lien. Like a judicial lien, a

statutory lien aids in securing payment from a debtor that has not made it volun-

tarily. A statutory lien is defined as a lien “arising solely by force of statute on speci-

fied circumstances or conditions[.]”6 11 U.S.C. § 101(36). “The legislative history

further emphasizes that a statutory lien cannot be based on ‘an agreement or a ju-

dicial action.’ Examples of statutory liens include tax liens, mechanics liens, and

warehouse liens.” In re Rosol, 114 B.R. 560, 565 (Bankr. N.D. Ill. 1989) (internal ci-

tations omitted). The defining characteristic of a statutory lien is that it is created

automatically by statute upon some condition. Id.

     Statutory liens are generally created to prefer certain types of creditors, provid-

ing them with a statutory short-cut to obtaining an involuntary lien without ex-

6 The definition is also very careful to recognize that the power of a judicial or quasi-
judicial body to create judicial liens may be provided by statute or depend on a stat-
ute to become fully effective. See 11 U.S.C. § 101(53). But just because the power
comes from a statute does not transform a judicial liens into statutory ones. See id.

                                            6
    Case 19-20319     Doc 24    Filed 08/13/19 Entered 08/13/19 11:18:54        Desc Main
                                 Document     Page 8 of 13



   pending the time and expense involved in obtaining a judicial lien. See In re Schick,

   418 F.3d at 328. Very often, a statutory lien is a possessory lien, such as a mechan-

   ic’s lien, or a warehouse lien. Illinois has created a great number of statutory pos-

   sessory liens to supplement, but not supersede, common-law possessory liens. See,

   e.g., 770 ILCS 5/1 (attorney’s lien); 770 ILCS 40/48 (innkeeper’s lien); 770 ILCS

   40/49 (stable keeper’s lien); 770 ILCS 40/50 (agister’s lien); 770 ILCS 40/50a

   (threshermen’s lien); 770 ILCS 45/1 (labor and storage lien); 770 ILCS 90/1 (ware-

   housemen’s lien); 770 ILCS 95/1 (storage lien); 770 ILCS 105/1 (tool and die lien);

   810 ILCS 5/2-711(3) (rejected goods lien); 810 ILCS 5/2A-508(5) (lessee’s lien). All of

   these liens are obtained automatically by force of statute simply by holding posses-

   sion of the debtor’s property. They are classic statutory liens.

3. The City’s Possessory Lien is Statutory not Judicial.

      The Municipal Code of Chicago provides that “[a]ny vehicle impounded by the

   City or its designee shall be subject to a possessory lien in favor of the City in the

   amount required to obtain release of the vehicle.” See M.C.C. § 9-92-080(f); 2-14-

   132(l). As the express terms of the ordinance provide, the possessory lien is obtained

   by merely impounding a vehicle, no matter what prompted the impoundment. It is

   not obtained by any judicial or quasi-judicial process or proceeding; it is solely the

   result of the City fulfilling one statutory condition: impounding the car.

      But the Debtor asserts that the City’s possessory lien is a judicial lien because it

   arises from a judgment after administrative adjudication of her tickets. See Dkt. No.

   10, ¶ 7. That is incorrect. The Debtor confuses the difference between a statutory

   lien and a judicial lien here because the statutory condition required to obtain the

   City’s lien (i.e., impoundment) was predicated on a sufficient number of judgments.

   However, as provided above, judicial liens are created when judicial or quasi-

   judicial orders or judgments are themselves liens or become liens. But that is not
   the case here. The City’s lien was not obtained by or created in any proceeding ad-

                                              7
    Case 19-20319   Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54      Desc Main
                              Document     Page 9 of 13



judicating the tickets nor does the ordinance turn any judgments or orders issued in

any adjudicative proceedings themselves into liens in the way judicial lien statutes

do. See, e.g., 735 ILCS 5/12-101 (“a judgment is a lien on the real estate”); 735 ILCS

5/2-1402(m) (“judgment becomes a lien” when the citation is served). Instead, the

ordinance merely provides that the possessory lien is created when the vehicle is

impounded, and the amount of the lien is the amount required to obtain release.

     The amount required for release, and thus the lien amount, is not set by any

judgment or order or even any collection of judgments or orders. If a vehicle is boot-

ed and then impounded, the amount of the lien is set by ordinance and includes the

boot fee, towing fee, storage fees, administrative fees, attorney’s fees, and late pay-

ment penalties on any ticket not timely paid after a determination of liability is

made. See M.C.C. § 9-100-120(d); 9-100-050(e). The lien amount then also includes

all tickets in final determination status whether they were part of what prompted

the impoundment or not. See M.C.C. § 9-100-120(d).

     If the vehicle impoundment is prompted by something else, such as drunk driv-

ing,7 the amount of the lien still includes towing, storage, and fees, as well as all of

the tickets in final determination status even though those tickets did not prompt

the impoundment. See M.C.C. 2-14-132(c)(A). The lien amount then also includes

any administrative penalty for the violation, that is, for example, for drunk driving.

Id. Therefore, impounding a vehicle is not merely a step to give a judgment or any

other judicial or quasi-judicial order the effect of a lien. Impounding the car creates

a statutory lien in the amount of nearly all vehicle related debt owed to the City.

The lien is not limited to only those judgments that may have prompted the im-

poundment, and in many cases, the impoundment will have been prompted by

something other than a certain number of adjudicated tickets, but those amounts



7See M.C.C. § 2-14-132(a)(1) (listing offenses that lead to direct impoundment);
M.C.C. § 9-92-030 (listing additional reasons a vehicle may be impounded).

                                           8
 Case 19-20319     Doc 24    Filed 08/13/19 Entered 08/13/19 11:18:54      Desc Main
                              Document     Page 10 of 13



are still secured by the lien once the condition of impoundment is met.

   This situation is not without analogy in case law. In the Third Circuit case In re

Schick, 418 F.3d 321, the debtor attempted to avoid a statutory lien imposed under

New Jersey law as a judicial lien. Under New Jersey law, once a person was con-

victed of drunk driving or had too many traffic violations, the state levied a sur-

charge against that person. Id. at 324. The state could then merely file a certificate

of debt for the surcharge with the clerk of court, at which point the clerk was re-

quired to enter that debt in the record of docketed judgments. Id. Once docketed,

the debt was given the same effectiveness as a civil judgment, which meant it was a

lien. Id. Like the Debtor here, the debtor in Schick asserted that the lien arose out

of a judgment because the judgment against the debtor for drunk driving prompted

the state to file the surcharge with the clerk to obtain the lien. Id. at 326. The court

rejected the argument because the lien secured a debt other than that of the judg-

ment, and the statute did not reference the judgment in creating the lien. Id.

   The debtor there also pointed out the prior circuit precedent had already deter-

mined that a surcharge arose out of the drunk driving judgment against the debtor

and therefore argued that the lien was a judicial lien. Id. at 327. But the court re-

jected that argument too, holding that it was not concerned with how the debt arose,

but instead with the proper characterization of the lien, that is, how the lien arose.

Id. Ultimately, as is the case here, the creation of a statutory lien may be prompted

by some adjudicative proceeding leading to a judgment, but that does not mean that

the lien is created in that proceeding or obtained by that proceeding. The state there

merely took the steps required to obtain its statutory lien (although prompted by

some judicial proceeding to do so), and that is all the City has done here.

   The Debtor also makes much of the fact that the definition of judicial lien in-

cludes the example of a levy, and then asserts that the Seventh Circuit in Matter of

Voelker, 42 F.3d 1050, 1051 (7th Cir. 1994) “broadly defined ‘levy’ to include ‘the



                                           9
    Case 19-20319    Doc 24    Filed 08/13/19 Entered 08/13/19 11:18:54      Desc Main
                                Document     Page 11 of 13



  power of distraint and seizure by any means…” See Dkt. No. 10, ¶ 8. But the Voelk-

  er court did not define levy in any such way. The court was merely quoting § 6331 of

  the Internal Revenue Code providing for an administrative levy. And contrary to

  the Debtor’s implication, an administrative levy under that section does not create a

  judicial lien either. An administrative levy by the IRS under that section “does not

  require any judicial intervention.” United States v. Nat'l Bank of Commerce, 472

  U.S. 713, 720 (1985). It instead allows the IRS to seize all of the debtor’s property

  merely because the debtor refused a demand to pay. Therefore, courts have routine-

  ly held that these are not judicial liens. See In re Morgan, 2000 WL 1194144, at *2

  (Bankr. E.D.N.C. June 20, 2000); In re Knapp, 285 B.R. 176, 182 (Bankr. M.D.N.C.

  2002). Thus, not all actions that are named levies, or that resemble levies, are judi-

  cial liens. Again, the definition of judicial lien provides levy as an example of a kind

  of liens obtained by “legal or equitable process or proceeding.” See In re Schick, 418

  F.3d at 327-28. The definition of judicial lien clearly does not include levies, or

  things that have the same effect as levies, that are not obtained by judicial or quasi-

  judicial process or proceedings.

     Also, if the Debtor were correct that everything fitting within her definition of

  levy was a judicial lien, notwithstanding the requirement that judicial liens be ob-

  tained by judicial process or proceeding, then all possessory liens would be judicial

  liens. Possessory liens do essentially the same thing as a judicial levy. They allow

  the creditor to retain property until the debt is paid. Many possessory liens even al-

  low the creditor to sell the property to satisfy the debt. But judicial and statutory

  liens general accomplish the same goals. The difference in how they are categorized

  is how they are obtained or created, not their effect in restraining property.

4. Conclusion.

     In summary, while the City’s act to obtain its statutory possessory lien may have
  been prompted by the number of adjudicated tickets, and that lien may help to se-

                                            10
 Case 19-20319      Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54    Desc Main
                              Document     Page 12 of 13



cure payment of those adjudicated tickets, the lien was not obtained by those pro-

ceedings that adjudicated the tickets, nor do any orders issued out of those proceed-

ings constitute the liens at issue here. The City’s lien was obtained by completing

the act of impounding the vehicle, and that lien is not limited to securing only those

ticket judgments that prompted the City’s action. The lien is statutory. The motion

should be denied.

Dated: August 13, 2019                        Respectfully submitted,


                                              THE CITY OF CHICAGO

                                              Mark Flessner, Corporation Counsel

                                              By:   /s/ Charles A. King
                                                    Assistant Corporation Counsel



Mark Flessner
Corporation Counsel
David Paul Holtkamp
Assistant Corporation Counsel Supervisor
Charles A. King
Assistant Corporation Counsel
Chicago Department of Law
121 N. LaSalle St., Suite 400
Chicago, IL 60602
Phone:       312-744-6967 / 312-742-0019
E-mail:      David.Holtkamp2@cityofchicago.org
             Chuck.King@cityofchicago.org




                                         11
 Case 19-20319     Doc 24   Filed 08/13/19 Entered 08/13/19 11:18:54    Desc Main
                             Document     Page 13 of 13


                            CERTIFICATE OF SERVICE


   I, Charles A. King, an attorney, hereby certify that on August 13, 2019, I caused

a copy of the attached Response to Debtor’s Motion to Avoid Lien to be served via

the court’s electronic noticing system for Registrants on those designated to receive

such service as provided on the attached Service List.


                                             /s/ Charles A. King



                                   SERVICE LIST
Registrants
(Via CM/ECF)

Ross H. Briggs                         r-briggs@sbcglobal.net

Patrick S. Layng                       USTPRegion11.ES.ECF@usdoj.gov

Tom Vaughn                             ecf@tvch13.net
